OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition to stay arbitration dismissed.
While we agree with the Appellate Division that the insurer waived its right to deny coverage based on late notice of legal action, we disagree with the alternative ground on which the Appellate Division affirmed the stay. The requirement that claimants provide their insurer with timely notice of claim was met by the form given to the insurer 11 days after the accident detailing the claim. Claimants listed a numerical code which indicated that the other motorist was insured by the New York State Assigned Risk Plan, but also wrote “none” in response to the form’s inquiry regarding the insurance company of the other motorist. The insurer does not contest that the form was an appropriate vehicle for notice of a supplemental uninsured motorist claim. Construing the notice liberally in claimants’ favor, claimants provided their insurer with sufficient notice of a claim for uninsured motorist coverage (see Wachtel v Equitable Life Assur. Socy. of U.S., 266 NY 345, 351 [1935]).
Chief Judge Kaye and Judges Smith, Ciparick, Wesley, Rosenblatt and Graffeo concur in memorandum; Judge Read taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.